Four generations of our people have been waiting with hope. Beware, beware and beware of making them lose that hope. I trust that the General Assembly will not make them lose their hope.
A week prior to the recent Israeli elections, Israel’s Prime Minister, Mr. Netanyahu, arrogantly announced that, should he prevail in the elections, he would annex and apply Israeli sovereignty to the Jordan Valley, the northern Dead Sea and Israel’s colonial settlements, despite the fact that all of those areas are occupied Palestinian territory. We categorically reject that announcement. If any Israeli Government were to proceed with the announced plan, our response would be that all signed agreements with the Government of the occupation and any obligations therein will be terminated, in line with previous decisions we have taken in that regard.
We have the right to defend our rights by all possible means, regardless of the consequences, while remaining committed to international law and to combating terrorism. Our hand will remain extended for achieving peace through negotiations. However, anything else will be null and void if Israel or any Israeli Government — that of Mr. Netanyahu or of any other person — implements the plan announced a few days ago. In that regard, I thank all leaders, countries and international organizations that condemned or rejected that announcement and the settlement activities as a whole, which are serious violations of United Nations resolutions and international law. We thank them all. They have reaffirmed that the Palestinian question remains the first central issue for the entire world, despite desperate attempts to divert attention away from the question.
I ask members of the Assembly: what would they do if someone attempted to take their countries’ land and erase their presence on it? How would they react? It is time for the international community to shoulder its responsibilities in order to bring an end to the Israeli aggression and arrogance. It is time to implement at least one resolution adopted by the United Nations on this issue. Otherwise, all of those resolutions are useless.
I had hoped to come to the Assembly this year to proclaim together the end of the Israeli occupation of my country, Palestine. But, regrettably, I stand before the Assembly today bearing the same concerns and pain that have been endured for so long by my people, who, despite all the injustice, oppression and occupation they have suffered, continue hoping to achieve their freedom and independence, as all other nations of the world. I ask the Assembly once again: has the time not come to save the Palestinian people and emancipate them from injustice, oppression and occupation? Has the time not come? I hope that Assembly members would ask themselves that question.
The General Assembly granted the State of Palestine observer State status in 2012. We are grateful for that legal and moral stance. We thank the United Nations for standing by our just requests to end the Israeli occupation of the land of the State of Palestine and for the State of Palestine to achieve its full independence, based on the 4 June 1967 borders, along with a just and comprehensive solution to the issue of the Palestinian refugees, whose plight has been prolonged. We thank the United Nations for its stance and hope that it is implemented and translated into action on the ground.
We also convey our greeting and appreciation to all the countries and the peoples that continue to provide support and assistance to our people and our country, politically and economically, with a view to ending the occupation and building our national institutions. We also thank them for their continued support to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), pending a just and comprehensive solution to the plight of our refugees, in line with international law. UNRWA was established in 1949 to help Palestinians address their problems, despite the fact that regrettably some have halted their assistance to UNRWA while its mission has not ended.
We are proud that the State of Palestine, despite all obstacles and policies of the Israeli occupation and its supporters, has become a full-fledged member of more than 110 organizations and international treaties. It has received the recognition of 140 States from around the world. The State of Palestine chaired the Group of 77 and China this year. It continues to competently assume its responsibilities at the regional and international levels as a resilient and constructive member of the international family. It deserves to be a full-fledged Member of the United Nations and all of its agencies. I believe that after all this we deserve to be a full-fledged Member. I do not know a single reason why we do not deserve it.
We have accepted international legitimacy and international law for resolving our question. We have sought and continue to seek, just and comprehensive peace. But the international law we have accepted and adhered to and the peace for which we strive are now in severe jeopardy, as a result of Israel’s policies and practices in our occupied land and the fact that it has reneged on agreements it has signed, since the Oslo Accords in 1993 to date. The responsibility for defending peace and international law is incumbent upon the members of the Assembly. Israel has not implemented any of the agreements. We hope that the Assembly compels Israel to respect international legitimacy.
The occupying Power is waging a reckless racist war in Jerusalem against everything that is Palestinian: from the confiscation and demolition of homes to assaults on clergymen; to the eviction of our citizens from their homes; to attempts to violate the sanctity of the holy Al-Aqsa Mosque and the Church of the Holy Sepulchre; to the adoption of racist laws, such as the Jewish nation-State law. We all thought that those laws ended with apartheid in the former South Africa. Apartheid and racial discrimination are gone. Today we can see that similar laws still exist. One such law in Israel discriminates against people based on their religion and race, while the world remains silent. Israel also denies worshippers access to the holy sites. I caution against those policies and reckless measures, which lead to dangerous consequences. The result will be a religious war. We want to avoid such a war, but Israel is making every effort to wage one.
A few months ago, Israel has started to arbitrarily confiscate a portion of our funds, leading to additional suffering of our people. We therefore have not been able to meet our financial obligations towards our citizens. That exacerbates the economic crisis in our country due to a lack of resources and the decision of some parties and countries to not fulfil their commitments towards us. Nevertheless, the Palestinian people will not surrender to the Israeli occupation, regardless of the circumstances and no matter the pain we endure. We will remain steadfast on our land, resisting occupation by all available peaceful means. That is our legitimate right and our national and moral obligation. Let everyone know that occupation cannot bring about peace, security or stability for anyone. Israel must not think that it can achieve peace through occupation. That will not happen.
What is unfortunate and shocking is that the United States of America — a permanent member of the Security Council — is supporting the Israeli aggression against us, reneging on its international legal, political and moral obligations instead of maintaining international peace and security and upholding United Nations resolutions. The United States has even undertaken extremely aggressive and illegal measures, declaring Jerusalem the capital of the State of Israel and moving its Embassy there, in blatant provocation of the sentiments of hundreds of millions of Muslims and Christians, for whom Jerusalem is a central part of their religious faith. Despite all of those measures, Jerusalem will remain the eternal capital of Palestine, whether they like it or not.
The United States Administration did not stop there. It also decided to close the office of the Palestine Liberation Organization in Washington, D.C., for no reason. Some of its officials — in particular its Ambassador in Tel Aviv — have claimed that the Israeli settlements on our occupied territory are legitimate. They have decided that it is no longer an occupied territory, but an Israeli territory where Israel can build whatever facility it wishes. That was stated by the American Ambassador to Israel. Must we adhere to that statement? No. We will not follow the words of the United States and its Ambassadors. They do not shape our destiny.
Moreover, the United States has immorally and inhumanely terminated all of its contributions to UNRWA, then speaks about the so-called deal of the century, suggesting deceptive and elusive economic solutions after having destroyed, through its own policies and measures, all possibilities of achieving peace. I challenge the United States to show us anything but the deal of the century that it announced and which we totally reject.
The policy of the United States has emboldened the Government of the Israeli occupation to renege all signed agreements with us and all its commitments to peace, depriving the peace process of any credibility and causing many Palestinians to lose faith in achieving the desired peace. It has jeopardized the two-State solution, and now many are wondering if the two-State solution has become impossible. Many people ask: can there be a one-State solution where everyone may live with the other equally? Some are starting to wonder. They are witnessing Israel seizing lands and destroying the two-State solution, and are therefore asking whether it is possible to have a one-State solution. Let me reaffirm that I am in favour of a two-State solution, which is the only solution. That is in line with international legitimacy and international resolutions. Even the United States adopted resolution 2334 (2016). That is the resolution I want to be implemented. I will not accept a one-State solution. I will not accept apartheid. We want a two-State solution based on international legitimacy.
On our part, we have never missed an opportunity to hold serious negotiations with the Israeli side. We have constructively engaged in all initiatives. However, Mr. Netanyahu has never agreed to or accepted negotiations behind closed doors on a bilateral or multilateral basis. We have both received several invitations from several countries to meet on their land and start the negotiation process. He has rejected them all — including the latest invitation from the Russian Federation, of which there have been three — claiming that Palestine does not want peace or negotiations. We say that we will always be ready to welcome peace with open arms, and we are convinced that peace will be achieved only through negotiations.
Despite all of this, I renew our call for convening an international peace conference in line with the initiative I presented before the Security Council in February 2018 (see S/PV.8183) with the participation of the Arab countries, States members of the European Union and the Middle East Quartet. They can all participate in the conference to reach a solution, as can the permanent members of the Security Council, so that we reach a plan based on international consensus and the relevant United Nations resolutions, with a defined time frame so as to end the occupation, achieve the independence of our State and end the conflict. That is what we are asking for.
To be frank, we categorically reject any negotiations shepherded by any one country, whether it be the United States or any other country. We reject negotiations led by a single country. Such negotiations must be held under the auspices of the United Nations. We would consider the United States, or any other country wishing to hold their own negotiations, as biased. However, including the Quartet or other countries would be acceptable. I am not solely referring to the United States; the same applies to any one country. We will not accept mediation by the United States alone.
From the outset, we have believed in democracy, which is enshrined in our Constitution, as a foundation for building our State and society. We have demonstrated that on the ground by holding elections in 1996, 2005 and 2006. However, they came to a halt in 2007 due to the Hamas coup. Since then, we have called for reconciliation and the holding of elections. Nevertheless, when I return to the homeland, I will call for general elections in the West Bank, the Gaza Strip and Jerusalem. Anyone opposing those elections will be held accountable before God, the international community and history.
Our steadfast position is to fight terrorism, and we always say that we can relinquish anything but will never give up in our fight against terrorism. We have adopted 83 protocols with 83 countries, including the United States, to combat international terrorism. We would like to take this occasion, in the aftermath of the recent attacks on the city of Dhahran and oil facilities in the Kingdom of Saudi Arabia, to condemn them and express our solidarity with that country, while supporting its position.
In conclusion, I pay tribute to, and express my pride in, our Palestinian people — in Palestine, the refugee camps, the diaspora and throughout the world. I say to them that we are confident that this occupation, like every other occupation before it, will inevitably end. Many countries have been occupied, including the United States, which was occupied by a number of countries. However, the occupation came to end in Europe, Africa and Latin America. We say that our occupation will come to an end as other occupations have ended.
We will continue to call for our rights. A right is never lost as long as someone strives to claim it. We pay tribute to our honourable martyrs, courageous prisoners and their resilient and patient families, whose rights we will protect regardless of the cost. I will not submit to Israel’s demands. Even if I had only one penny left, I would give it to the families of the martyrs, prisoners and wounded. I will not prevent them from getting it.
